UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7332



LARRY M. STEELE,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (CA-05-381-5)


Submitted:   December 16, 2005         Decided:     December 28, 2005


Before WILKINSON, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry M. Steele, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Larry M. Steele, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).     We have reviewed the record and find no reversible

error because the claim is foreclosed by our decision in Yi v.

Federal   Bureau    of   Prisons,    412    F.3d   526   (4th   Cir.   2005).

Accordingly, we grant leave to proceed in forma pauperis and affirm

the order of the district court.            See Steele v. Stansberry, No.

CA-05-381-5 (E.D.N.C. July 27, 2005).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -